chort Date: January 24, 2019

W E‘ROB |.’.C
{n-']f\}
Ullifed Stilte§ DiSfl‘iCt Ct)\ll‘t FtLEninrnE
U.s. olsraicr counr
casiean o:sraicr or ‘.-ii'~.si=i:iorc:i
tor the _]AN 211 2019
Eastern District of Washirlgton SE"‘" 'r`- -'-'*Ce`~‘f@`f- “~'Lf:t[:<EP
*“J=WMGQH UT"'
Petition for Warrant or Summons for Of`t`endcr Under Supervision
Name ot'Of`t`endcr: Kcith L. Williams Case Nurnbcr: 0980 2:I4CR00022-RMP~1

Address of`Oi`t`cnder:

Nan'te oi" Scntcncing Judicial Of`ficcr: 'I`he I'Ionorablc Rosanna Malotli`Peterson, U. S. District Judge

Datc of Original Sentcncc: Oetober 6, 2015

Original Oi`i`cnsc:

Original Scntcncc:

Distribution 01`5 Grams or Morc ot" Purc (Aettlal) Mcthamphetaminc, 21 U.S.C. §
841(a){1), (b)(l)(B)(viii), and 18 U.S.C. § 2

Prison - 52 Months; Type ol`Supcrvision: Superviscd Rclcase
TSR - 60 Months

 

Asst. U.S. Attorney: Patrick J. Cashman Date Supcrvision Commenced: August 24, 2018
Dct`cn$c Atlorney: Federal Public Defendcr Date Supervision Expires: August 23, 2023
PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with thc violation(s) previously
reported to the Court on 01f08r`2019.

The probation ot`t`iccr believes that the offender has violated the following condition(s) ofsupcrvision:

Violation Numbcr

Nature ot`Noncompliance

 

3

Mandatory Condition # 4: Thc defendant shall refrain from any unlawful usc ol` a
controlled snbstanee. Thc defendant shall submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the
Court.

Supporting Evidence: Mr. Williams is alleged to have violated mandatory condition
number 4 by ingesting cocaine and marijuana on or about January 15, 2019, based on
positive urinalysis testing and the client’s admission of such use.

On August 24, 2018, Mr. Keith Wiiliams signed his conditions relative to case number
2:14CR00022-RMP-1, indicating he understood all conditions as ordered by the Court.
Speciiically, Mr. Williams was made aware by his U.S. probation ot`iicer that he was
required to refrain from thc usc of` any illicit substance

Spccif'ically, on January 22, 2019, Mr. Williams reported to Pionecr I-Iuman Scrvices in
Spokane. to participate in his chemical dependency assessment as directed by the
undersigned officer. During discussion with the providcr, the client admitted to using both

ProhtZC
Re: Williams, Keith L.

January 24, 2019
Page 2

cocaine and marijuana previously occurring on or about January 15, 2019, and a drug use
admission form was subsequently received by the undersigned officer in which thc client
documented his use of both substances on the aforementioned date.

It should be notcd, while the current urinalysis testing results as documented herein have not
been verified by the contract laboratory a positive urinalysis test for cocaine occurring on
January 22, 2019, would appear to be consistent with the client`s usc ofcocainc occurring
beyond January 15, 20]9.

On January 23, 2019, Mr. Williams was contacted telephonically by thc undersigned officer,
at which time he did admit to the undersigned officer that he had used both cocaine and
marijuana previously occurring on January 15, 2019, indicating a number of significant
events had all negatively impacted him at the same tirne.

Thc U .S. Probation Ofiice respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to thc Court.

1 declare under penalty of perjury that the foregoing is true and correct.

E>tccuted on: .lanuary 24, 2019

 

sthris Heincn

 

Chris Heinen
U.S. Probation Officcr

 

THE COURT ORDERS

No Action

The lssuance of a Warrant

The issuance of a Summons

[7@ The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the .ludge assigned to the
case.

[}(] Defendant to appear before the Milgistrate ~l“dge' L` B/%W g

Signature of`.ludicial Officer

//)»‘_/' //‘?
/

r_lt“_il_i

 

Date

